987 So.2d 783 (2008)
David HARLEY, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-0640.
District Court of Appeal of Florida, First District.
July 31, 2008.
No appearance for Appellant.
Bill McCollum, Attorney General, and Terry P. Roberts, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant challenges the trial court's summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm the trial court's denial of the first, eighth, ninth, and tenth claims without further discussion. Because the order on appeal does not conclusively refute Appellant's allegations in the remaining claims for relief, we reverse.
Appellant's remaining claims for relief were facially sufficient claims of ineffective assistance of trial counsel. The trial court relied on the State's response to the motion to find that these claims were refuted by portions of the trial transcript. However, the trial court failed to attach to its order the portions of the record that it *784 relied on to deny Appellant's motion. Thus, we are unable to conduct meaningful appellate review. Dunbar v. State, 916 So.2d 925 (Fla. 1st DCA 2005); Thomas v. State, 707 So.2d 1189 (Fla. 1st DCA 1998).
We therefore reverse the portion of the order denying claims two through seven and remand for the attachment of portions of the record that conclusively refute Appellant's claims or for an evidentiary hearing addressing the merits of Appellant's claims.
AFFIRMED in part, REVERSED in part, and REMANDED.
DAVIS, PADOVANO, and ROBERTS, JJ., concur.